                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Ritchie Special Credit Investments, Ltd.;              Civil No. 14-4786 (DWF/FLN)
 Rhone Holdings II, Ltd.; and Ritchie
 Capital Management SEZC, Ltd.,

                     Plaintiffs,
                                                                  MEMORANDUM
 v.                                                          OPINION AND ORDER

 JPMorgan Chase & Co.; JPMorgan Chase
 Bank, N.A.; J.P. Morgan Private Bank;
 Richter Consulting, Inc.; and J.P. Morgan
 Europe Ltd.,

                     Defendants.


James W. Halter, Esq., Rasco Klock Perez & Nieto, LLC; Kelly A. Lelo, Esq., and
Patrick H. O’Neill, Jr., Esq., Larson King, LLP, counsel for Plaintiffs.

Alan Craig Turner, Esq., Isaac Martin Rethy, Esq., and Joshua C. Polster, Esq., Simpson
Thacher & Bartlett LLP; and John R. McDonald, Esq., Taft Stettinius & Hollister, LLP,
counsel for Defendants JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.

Allen P. Pegg, Esq., John F. O’Sullivan, Esq., and Joshua Fordin, Esq., Hogan Lovells
US LLP; and Timothy P. Griffin, Esq., and Robert T. Kugler, Esq., Stinson LLP; counsel
for Richter Consulting, Inc.

Alan Craig Turner, Esq., and Joshua C. Polster, Esq., Simpson Thacher & Bartlett LLP;
and John R. McDonald, Esq., Taft Stettinius & Hollister, LLP, counsel for Defendant J.P.
Morgan Europe, Ltd.


                                   INTRODUCTION

      This matter is before the Court on the following motions: (1) Defendant

JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A.’s (together “JPMC”) Motion to
Dismiss Third Amended Complaint (“TAC”) (Doc. No. 221); (2) Defendant Richter

Consulting, Inc.’s (“Richter”) Renewed Motion to Dismiss the TAC (Doc. No. 231); and

(3) Defendant JP Morgan Europe Ltd.’s (“JPME”) Motion to Dismiss the TAC (Doc.

No. 226). For the reasons set forth below, the Court grants the motions.1

                                    BACKGROUND

       As outlined in prior orders, Petters’s fraud is well known. In short, convicted

fraudster Thomas Petters (“Petters”) operated a Ponzi scheme whereby he would

fabricate purchase orders from wholesalers and get financiers to lend money to fund the

purchase orders. The Ponzi scheme was operated through Petters Company, Inc. (“PCI”).

Petters also owned a number of legitimate businesses under a parent company, Petters

Group Worldwide, LLC (“PGW”). According to Plaintiffs2, Defendants JPMC, JPME

and Richter (collectively, “Defendants”) were aware of Petters’s Ponzi scheme, but for

their own financial benefit encouraged Plaintiffs to loan hundreds of millions of dollars to

Petters and his related entities. Defendants deny liability and contend instead that Ritchie

pursued outsized returns on risky loans to Petters’s businesses and now seeks to shift the

losses to Defendants.




1
       When possible, the Court will address common arguments together.
2
        Ritchie Capital Management, L.L.C. and Yorkville Investments I, L.L.C. have
been dismissed. The remaining Plaintiffs are Cayman-based Ritchie Special Credit
Investments, Ltd., Rhone Holdings II, Ltd., and Ritchie Capital Management SEZC, Ltd.
(f/k/a Ritchie Capital Management, Ltd.) (collectively, the “Ritchie Entities” or
“Ritchie”).


                                             2
       The primary fraud in this case involved Polaroid Corporation (“Polaroid”). (Doc.

No. 214, (“TAC”) ¶ 1.) Ritchie alleges that in 2005, JPMC orchestrated the sale of

Polaroid to Petters for approximately $426 million. (Id.) The deal was complex, and as a

result, Polaroid became a subsidiary of PGW. JPMC loaned $125 million to Polaroid

Corporation and other Syndicated Lenders loaned another $250 million as a revolving-

credit agreement. Polaroid was unable to repay the loan. And in February 2007, Ritchie

alleges that instead of foreclosing on the loans, JPMC entered into a number of

forbearance agreements and extensions and assisted Petters in finding sources to repay

the loans, including loans from Ritchie.

       Also in February 2007, Polaroid allegedly hired Richter, a financial advisory and

consulting firm, as a condition to JPMC’s first loan extension, giving Richter complete

access to Polaroid’s books and records. (Id. ¶ 143.) During the spring and summer of

2007, Richter prepared reports for JPMC and other lenders about Polaroid’s financial

condition. (Id. ¶¶ 143, 146.) Ritchie does not allege that it employed Richter. Nor does

Ritchie allege that Richter knew that PCI or Petters was engaged in fraud or that Richter

reviewed or had access to the Petters’s or PCI’s books or records. (TAC ¶ 200.) In

December 2007, Polaroid allegedly expanded the scope of Richter’s services to include

assistance in securing financing for Polaroid. (Id. ¶ 164.)

       In January 2008, JPMC allegedly learned of PCI’s Ponzi scheme and refused

additional loan extensions. On January 31, 2008, Petters reached out to Thane Ritchie,

principal of Ritchie, to solicit a loan. (Id. ¶ 175.) Beginning the next day and over the

next few weeks, Ritchie transferred over $180 million, in a number of transactions, to


                                             3
Petters. The loans were retroactively documented as “promissory notes” issued by PCI

and PGW and with Petters as the co-signatory and guarantor. Ultimately, the loans from

Ritchie went to PCI primarily to pay off investors in the Ponzi scheme.

       Ritchie alleges that in the afternoon on February 1, 2008, an officer of PGW

emailed Ritchie purported Polaroid “due diligence” materials allegedly containing false

and misleading statements and omitted facts, such as the existence of Petters’s and PCI’s

fraud. (Id. ¶¶ 183, 187-88.) Ritchie also alleges that Richter “ratified” these documents.

However, there are no factual allegations that Richter possessed the alleged due diligence

materials, that Richter’s name appeared on any of the materials, or that Richter was a

direct recipient of, or copied on, the transmission of the materials to Ritchie. There is

also no allegation that Richter prepared the due diligence materials or sent the materials

to Ritchie. (Id. ¶ 183.)

       Ritchie alleges that Defendants aided and abetted Petters in fraudulently inducing

Ritchie to extend loans to Petters. For example, Ritchie asserts that JPMC knew or

consciously avoided confirming that Petters was engaging in a fraudulent purchase order

financing scheme at PCI but proceeded with the deal so Petters could repay JPMC.

According to Ritchie, JPMC acted to ensure it could get repaid before the fraud was fully

exposed to others affected by it. Ritchie maintains that JPMC was aware of a number of

“red flags” associated with Petters and his businesses and knew that Ritchie’s transfers to

PCI passed through numerous Petters-related accounts before being paid to JPMC.

       After the Ponzi scheme collapsed, Petters and his companies were placed into

receivership and a number of Petters’s companies declared bankruptcy. In particular, in


                                              4
October 2008, PCI and PGW filed for bankruptcy protection in this District. See In re

Petters Co., Inc., No. 08-45257 (Bankr. D. Minn. Oct. 11, 2008). PCI, PGW, and other

Petters-related debtors were consolidated into an omnibus proceeding. See generally id.

The Debtors’ bankruptcy trustees (the “Trustees”) and Petters’s Receiver filed hundreds

of adversary proceedings seeking to recover the allegedly fraudulent transfers and

damages, including proceedings against certain JPMC Defendants. See, e.g., Kelley v.

JPMorgan Chase & Co., No. 10-04443 (Bankr. D. Minn.), Doc. No. 79 (Am.

Compl.) ¶ 1, 305-10; In re Petters Co., Inc., et al., No. 08-45257 (Bankr. D. Minn.), Doc.

No. 4019 at 6-7; United States v. Petters, Civ. No. 08-5348 (D. Minn.), Doc. No. 2990

at 4-5.

          In May 2018, JPMC Bank and JPMC & Co. settled the adversary proceedings

with both the Trustees and the Receiver. The court approved the settlements and, in

connection with the approvals, the court entered bar orders permanently enjoining

Petters’s creditors from asserting any claims that belonged to the Trustees or Receiver or

claims that are derivative of any such claims, whether denominated in tort, unjust

enrichment, or otherwise, and including but not limited to claims for fraudulent transfer.

See In re Petters Co., Inc., et al., No. 08-45257 (Bankr. D. Minn.), Doc. No. 4019 at 6-7;

see, e.g., United States v. Petters, Civ. No. 08-5348 (D. Minn.), Doc. No. 2990, at 4-5.3




3
       In May 2017, the Bankruptcy Court issued a Report and Recommendation
recommending dismissal of Ritchie’s Second Amended Complaint on standing and
abstention grounds. See Ritchie Cap. Mgmt., LLC v. JPMorgan Chase & Co. (In re
Petters Co.), Bk. No. 15-04128, Doc. No. 213 at 2-3.

                                             5
       This lawsuit is one of many filed by Ritchie.4 In an order dated December 14,

2017, the Court dismissed Ritchie’s Second Amended Complaint, holding that all of

Ritchie’s claims were time-barred under Illinois’s five-year statute of limitations. See

Ritchie Cap. Mgmt., L.L.C. v. JPMorgan Chase & Co., Civ. No. 14-4786, 2017 WL

6403096, at *8-9 (D. Minn. Dec. 14, 2017) (Ritchie I). The Court declined to consider

Defendants’ alternative grounds for dismissal. (Id. at *6 n.11.) On appeal, the Eighth

Circuit Court of Appeals affirmed the Court’s dismissal of claims made by Ritchie

Capital Management, L.L.C. and Yorkville Investment I, L.L.C. as time-barred, but

reversed and remanded as to three remaining plaintiffs (Ritchie Special Credit

Investments, Ltd., Rhone Holdings II, Ltd., and Ritchie Capital Management SEZC, Ltd.

(f/k/a/ Ritchie Capital Management, Ltd.)). See Ritchie Capital Mgmt., L.L.C. v. J.P.

Morgan Chase & Co., 960 F.3d 1037, 1048-51 (8th Cir. 2020) (“Ritchie II”). These

entities (the current and remaining Plaintiffs) are all Cayman Island exempt companies

and the panel majority held that the Court could not yet find that the claims of the exempt

companies accrued in Illinois and were therefore barred by the Illinois statute of

limitations. Id. at 1050-51. The Eighth Circuit remanded the case, including for the

consideration of Defendants’ alternative grounds for dismissal. Id. at 1055.




4
       Defendants point out that this case is one of many filed by Ritchie seeking to
recover damages on the theory that defendants allegedly aided and abetted Petters’s
fraud. Defendants also assert that none of the other cases have proceeded beyond a
motion to dismiss. (Doc. No. 223 at 5.)


                                             6
       Ritchie (now consisting of the Cayman Island exempt entities) amended its

complaint and filed its TAC. (See TAC.) Ritchie asserts eight causes of action:

(1) Aiding and Abetting Fraud (against JPMC); (2) Aiding and Abetting Fraud (against

Richter Consulting and vicariously against JPMC); (3) Aiding and Abetting Conversion–

the March Loan (against JPMC); (4) Negligence (against JPMC and Richter Consulting);

(5) Breach of Fiduciary Duty (against JPMC); (6) Unjust Enrichment (against all

defendants); (7) Constructive Fraudulent Conveyance—repayment to JPMC of the $6.5

million in March 2008 and Petters’s security interest (against JPMC); and (8) Knowing

Fraudulent Conveyance – repayment of the $6.5 million in March 2008 and Petters’s

security interest (against JPMC). Defendants move to dismiss Ritchie’s claims.

                                       DISCUSSION

I.     Legal Standard

       In deciding a motion to dismiss under Rule 12(b)(6), a court assumes all facts in

the complaint to be true and construes all reasonable inferences from those facts in the

light most favorable to the complainant. Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986). In doing so, however, a court need not accept as true wholly conclusory

allegations. Hanten v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir.

1999), or legal conclusions drawn by the pleader from the facts alleged. Westcott v. City

of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). A court deciding a motion to dismiss

may consider the complaint, matters of public record, orders, materials embraced by the

complaint, and exhibits attached to the complaint. See Porous Media Corp. v. Pall Corp.,

186 F.3d 1077, 1079 (8th Cir. 1999).


                                             7
       To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. As the Supreme Court reiterated, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,” will not pass muster

under Twombly. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 555). In sum, this standard “calls for enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of [the claim].” Twombly, 550 U.S. at 556.

       In addition to the pleading standard explained by the Supreme Court in Twombly

and Iqbal, Federal Rule of Civil Procedure 9(b) requires “particularity” when pleading

fraud. Fed. R. Civ. P. 9(b). “Malice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” Id. To satisfy Rule 9(b)’s requirement that the

circumstances constituting alleged fraud be stated with particularity, “the complaint must

plead the ‘who, what, where, when, and how’ of the alleged fraud.” Drobnak v. Andersen

Corp., 561 F.3d 778, 783 (8th Cir. 2009) (citation omitted); see also Parnes v. Gateway

2000, Inc., 122 F.3d 539, 549–50 (8th Cir. 1997). “Conclusory allegations that a

defendant’s conduct was fraudulent and deceptive are not sufficient to satisfy the rule.”

Schaller Tel. Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 746 (8th Cir. 2002) (citation

omitted). Aiding and abetting fraud claims must meet Rule 9(b)’s heightened pleading

standards. See E-Shops Corp. v. U.S. Bank Nat’l Ass’n, 678 F.3d 659, 663 (8th Cir.




                                              8
2012); Musalli Factory for Gold & Jewelry v. JP Morgan Chase Bank, N.A., 261 F.R.D.

13, 23 (S.D.N.Y. 2009).

II.    Standing

       The Court first addresses the issue of standing. Ritchie asserts claims for aiding

and abetting (against JPMC and Richter), unjust enrichment (against all defendants), and

both constructive and knowing fraudulent conveyance (against JPMC). Defendants argue

that these claims are general claims common to all of Petters’s creditors and derivative of

the Petters bankruptcy estate’s injury, as opposed to particularized claims alleging

specific wrongdoing by JPMC or Richter and leading to Ritchie’s injuries. As such,

Defendants argue that Ritchie lacks standing to bring these claims because the claims

were the property of the Debtors’ bankruptcy estates or the Petters receivership.

       One of a trustee’s duties under the Bankruptcy Code is to “collect and reduce to

money the property of the estate for which such trustee serves.” 11 U.S.C. §§ 323,

704(a)(1). In order to fulfill its duties, a bankruptcy trustee has standing to pursue direct

and derivative claims and causes of action that belonged to the bankruptcy estate on the

date the petition was filed. See 11 U.S.C. § 704(1) and 1106(a). And when a debtor

enters bankruptcy, their derivative claims become the property of the bankruptcy estates.

See In re Petters Co. Inc., 565 B.R. 154, 161 (Bankr. D. Minn. 2017). “Property of the

estate” is “all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. § 541(a)(1). Such interests include “causes of

action possessed by the debtor at the time of filing.” In re Jackson, 593 F.3d 171, 176




                                               9
(2d Cir. 2010); see also In re Senior Cottages of Am., LLC, 482 F.3d 997, 1001 (8th Cir.

2007).

         “[T]o promote the orderly resolution of all claims and prevent creditors from

racing to the courthouse to achieve preferential recoveries, the bankruptcy trustee has

exclusive standing to assert causes of action belonging to the estate.” Ritchie Cap.

Mgmt. v. General Elec. Cap. Corp. (“GECC”), 121 F. Supp. 3d 321, 333 (S.D.N.Y.

2015), aff’d, 821 F.3d 349 (2d Cir. 2016) (citation omitted). General claims—those with

no particularized injury arising from them—that can be brought by any creditor of the

debtor, must be brought by the trustee, for the benefit of all creditors. Id. at 333-34. In

contrast, particularized claims are specific to a plaintiff, in that the injury is “directly

traced to” the non-debtor’s conduct. Id.

         1.    Aiding and Abetting Claims

         In Counts One-Three, Ritchie alleges that JPMC and Richter aided and abetted

Petters’s specific Polaroid-related fraud against Ritchie in 2008, as well as ongoing fraud

through September of 2008, and that JPMC aided and abetted the conversion of a March

2008 loan. For example, in Count One, Ritchie alleges that JPMC aided and abetted

Petters’s fraud and various misrepresentations and omissions to induce Ritchie to loan

Petters money, including the compiling of false and misleading due diligence, assisting

Petters in finding funding sources, and obscuring the sources of funds despite knowledge

of the fraudulent nature and insolvency of Petters’s enterprises and the imminent

financial collapse of Polaroid. In Count Two, Ritchie alleges that Richter (and JPMC,

vicariously) aided and abetted Petters’s fraud by helping Polaroid prepare misleading


                                               10
due-diligence materials, connect with potential lenders, and that Richter inflated

Polaroid’s value and failed to disclose damaging facts. In Count Three, Ritchie alleges

that JPMC aided and abetted the conversion of funds.

       Ritchie argues that these claims never belonged to PCI, PGW or any of the

relevant Polaroid-related companies that filed petitions for bankruptcy in December

2008. Ritchie asserts that PCI, in particular, was never defrauded by Petters and suffered

no damages from the Polaroid fraud. Thus, Ritchie argues that these claims were not part

of the bankruptcy estates. In addition, Ritchie contends that the aiding and abetting

claims are direct and particularized. For example, Ritchie alleges that no other creditor

was promised that its loan would have a security interest in Polaroid and its brand.

       Both JPMC and Richter argue that Ritchie’s aiding and abetting fraud claims are

generalized claims and derivative of the Petters bankruptcy estates. For example, JPMC

argues that Ritchie’s aiding and abetting claims seek to hold defendants liable for alleged

harm suffered by PCI and PGW that, in turn, harmed their creditors, including Ritchie.

(See, e.g., TAC ¶¶ 201, 234-35, 237-42, 287, 289, 311.) JPMC asserts that there is no

alleged particularized misconduct or misrepresentation made by JPMC toward Ritchie

that uniquely harmed Ritchie. Similarly, Richter argues that the claims against it are

quintessential derivative claims.

       The Court concludes that Ritchie’s aiding and abetting claims were the property of

the bankruptcy estates. Ritchie largely takes issue with misrepresentations made by

Petters to Ritchie and the allegations do not concern particularized conduct by JPMC or

Richter toward Ritchie or any unique harm suffered by Ritchie from interactions with


                                            11
JPMC or Richter.5 The alleged loss of Ritchie’s funds was a result of the collapse of

Petters’s Ponzi scheme. Ritchie’s claims allege the same kind of harm—a loss of

funds—that affected all creditors of the Petters entities, namely that it lost money it

loaned to Petters and his entities because it did not know about the Ponzi scheme. This is

the same injury suffered by all creditors who loaned and lost money in the scheme. See,

e.g., Gecker v. GECC, Civ. No. 14-8447, 2015 WL 5086398, at *10 (N.D. Ill. July 27,

2015) (holding plaintiff suffered no unique harm); Greenpond South, LLC v. GECC, 886

N.W.2d 649, 656 (Minn. Ct. App. 2016) (“None of the facts alleged by [plaintiff]

distinguish the injury it suffered from the injury suffered by other lenders.”); Ritchie Cap.

Mgmt., L.L.C. v. Opportunity Fin., L.L.C., Civ. No. 27-13-17424, 2015 WL 787747, at *5

(Minn. Dist. Ct. Jan. 15, 2015) (explaining an injury was predicated on a legal injury to

the bankruptcy estate). Ritchie has not alleged any harm that is separate or distinct from

the losses suffered by similarly situated creditors, and thus does not show any

“particularized” injury. These are derivative claims, over which the Trustees had

exclusive standing to pursue. See In re: Petters Co., No. 08-45257, Doc. No. 213 at 15;

Greenpond South, 886 N.W.2d at 657; Ritchie v. GECC, 121 F. Supp. 3d at 335, 338.6

Notably, the Trustees did assert and pursue similar claims in the adversary proceedings

against JPMC, including the claim that JPMC aided and abetted Petters’s wrongdoing.


5
       Ritchie does not allege any misrepresentations by JPMC to Ritchie. In addition,
Ritchie has not alleged that it had a business relationship with Richter, or that it
communicated or even knew of Richter at the time of the events of the TAC.
6
      Similar claims by Ritchie in numerous other cases have been dismissed on the
same grounds.

                                             12
See Kelley v. JPMorgan Case & Co., No. 10-04443, Doc. No. 79 ¶¶ 1-3, 305-10 (alleging

aiding and abetting tortious conduct).

       For the above reasons, the Court concludes that Ritchie lacks standing to bring its

aiding and abetting claims. Counts One, Two, and Three are properly dismissed.

       2.     Fraudulent Transfer and Unjust Enrichment

       In Counts Seven and Eight, Ritchie alleges claims for fraudulent transfer, and in

Count Six, Ritchie alleges a claim for unjust enrichment. These claims seek, in part, to

reclaim an alleged $6.5 million repayment to JPMC on a PGW credit line, based on

allegations that the money was transferred from Ritchie’s account into a “Petters

company [Incorporated] account” to “take out JPMorgan” and the transfer of security

interest in Petters’s property. (TAC ¶¶ 222, 223, 343, 349, 355-59.) Ritchie argues that

this money was transferred to Petters personally and thereafter conveyed to JPMC.

Ritchie also argues that this transfer did not belong to the PCI Trustee and the

bankruptcy estates have no ownership rights over these claims.

       Here, Ritchie’s claims for fraudulent transfer and unjust enrichment seek to

reclaim an alleged $6.5 million repayment to JPMC on a PGW credit line. (See TAC

¶¶ 212, 219 (alleging that the money was transferred from Ritchie’s account into “a

Petters Company [Incorporated] account”).) The allegations demonstrate that the money

was presumptively the property of PCI. In re LGI Energy Sols., Inc., 460 B.R. 720, 725

(B.A.P. 8th Cir. 2011) (“Under Minnesota law, funds held in a bank account are

presumed to belong to the account holder.”); Weisberger v. Weisberger, 954 N.E.2d 282,

289 (Ill. App. Ct. 2011) (same under Illinois law); Karaha Bodas Co., L.L.C. v.


                                            13
Pertamina, 313 F.3d 70, 86 (2d Cir. 2002) (same under New York law).) PCI, in turn, is

one of the debtors. As explained above, the Trustees had exclusive standing to bring

claims arising from the property of the debtor’s bankruptcy estates. Thus, Ritchie

cannot bring a claim that is based on the transfer of the debtor’s property. See In re

Schuster, 132 B.R. 604, 612 (Bankr. D. Minn. 1991) (“The trustee alone has standing to

avoid a debtor’s transfers of property which have diminished the bankruptcy estate.”); In

re Strom, 97 B.R. 532, 539 (Bankr. D. Minn. 1989) (“An individual creditor lacks

standing to pursue a fraudulent conveyance action.”); Ritchie v. GECC, 121 F. Supp.3d

at 333.

      In addition, to the extent that Ritchie argues that it has standing to bring these

claims because it involves transfers of Petters’s personal property, any such claim was

the property of Petters’s Receiver, who already brought and settled claims against JPMC

related to alleged transfers of Petters’s personal property, including the security interest

challenged by Ritchie. See Kelley v. JPMorgan Chase & Co., No. 10-4999 (Bankr. D.

Minn.), Doc. No. 1 (“Compl.”) ¶¶ 23, 58, 104. And the Bar Order entered in the

settlement between the Receiver and JPMC permanently enjoined any claim that

“belongs or belonged to the Receiver, whether or not already asserted by the Receiver,

or is a derivative of such a Claim.” U.S. v. Petters, Civ. No. 08-5348 (D. Minn.), Doc.

No. 2990 at 4-5.

      Based on the above, the Court concludes that Ritchie lacks standing to bring these

claims. Accordingly, Counts Six, Seven, and Eight are properly dismissed.




                                             14
III.   Timeliness

       In Counts Four, Five and Six, Ritchie asserts claims for negligence against JPMC

and Richter, breach of fiduciary duty against JPMC, and unjust enrichment against all

Defendants, respectively. Defendants argue that these claims are time-barred.

       The Eighth Circuit held that New York’s choice-of-law principles, and thus New

York’s borrowing statute, apply to Ritchie’s claims. See Ritchie II, 960 F.3d at 1047-49.

The New York borrowing statute, N.Y. C.P.L.R. § 2027, “requires filing within the

limitations period of both the jurisdiction where the claim accrued and New York.” Id. at

1048. Thus, even if Ritchie’s claims accrued in the Cayman Islands (or another

jurisdiction) for purposes of New York’s borrowing statute, the claims must also be filed

within New York’s statute of limitations.8




7
       An action based upon a cause of action accruing without the state cannot be
       commenced after the expiration of the time limited by the laws of either the state
       or the place without the state where the cause of action accrued, except that where
       the cause of action accrued in favor of a resident of the state the time limited by
       the laws of the state shall apply.

N.Y. C.P.L.R. § 202 (emphasis added).
8
       Ritchie argues that the Eighth Circuit already found that such argument was not
proper at this stage. In addition, Ritchie argues that it is not clear that New York law
applies to this case. (Doc. No. 238 at 4-5.) The Court disagrees. First, the timeliness of
these claims was raised by Defendants as an alternative ground for dismissal. In addition,
the Eighth Circuit affirmed the ruling that, under the New York borrowing statute,
Ritchie needed to file suit within the time periods of both the jurisdiction where the claim
accrued and New York. Ritchie II, 960 F.3d at 1047-49 (“[T]he district was correct to
apply New York choice-of-law principles.”).


                                             15
       New York has a three-year statute of limitation for negligence, breach of fiduciary

duty, and unjust enrichment claims when a plaintiff seeks money damages. N.Y.

CPLR 214(3), (4) (“The following actions must be commenced within three years: . . . an

action to recover damages for an injury to property except as provided in section

214-c.”); see also, e.g., Anderson v. Greene, Civ. No. 14-10249, 2016 WL 4367960,

at *18 (S.D.N.Y. Aug. 10, 2016) (three-year statute of limitations applies to breach of

fiduciary duty claim where plaintiff seeks money damages); In re Bos. Generating LLC,

617 B.R. 442, 469 (Bankr. S.D.N.Y. 2020) (applying three-year statute of limitations for

unjust enrichment claim seeking monetary damages).9




9
        Ritchie argues that New York’s six-year statute of limitations governs its breach of
fiduciary duty claim against JPMC, along with a two-year discovery rule, because that
claim sounds in fraud. (Doc. No. 237 at 25-26.) The six-year limitations period applies
where a plaintiff pleads a duty to disclose provided the “fiduciary possesses the requisite
intent to deceive.” See Kaufman v. Cohen, 760 N.Y.S.2d 157, 165 (N.Y. App. Div.
2003). Ritchie, however, does not adequately allege such intent. (See TAC ¶¶ 328-30.)
Instead, Ritchie alleges that JMPC had a duty to warn or disclose its alleged knowledge
of Petters’s fraud. But an alleged duty to disclose does not transform a breach of
fiduciary duty into a fraud. See Access Point Med., L.L.C. v. Mandell, 963 N.Y.S2d 44,
46-47 (N.Y. App. Div. 2013).

       Similarly, with respect to its unjust enrichment claim, Ritchie argues that because
it seeks “disgorgement” of the proceeds of loans that Ritchie made to Petters after
February 1, 2008, that claim is subject to New York’s six-year time period for claims
seeking equitable relief. However, because Ritchie’s request for disgorgement seeks the
repayment of its own money, it is a demand for money damages. See Access Point Med.,
L.L.C., 963 N.Y.S.2d at 46-47; In re Bos. Generating, 617 B.R. at 469. Thus, the three-
year statute of limitations applies.


                                            16
       The Eighth Circuit affirmed that Ritchie’s claims accrued in 2008.10 Ritchie II,

960 F.3d at 1052. Ritchie filed its complaint in April 2014, which is more than three

years after the claims accrued. Therefore, Ritchie’s claims for negligence, breach of

fiduciary duty, and unjust enrichment are all time-barred.

       Ritchie also argues that its negligence claim should be equitably tolled. The Court

disagrees. The Eighth Circuit held that equitable tolling did not apply under Illinois law.

See Ritchie II, 960 F.3d at 1053-54. Now, Ritchie argues that because the motion to

dismiss considers the New York statute of limitations, the issue of equitable tolling also

falls under New York law. However, even under New York law, the result would be the

same. First, equitable tolling is not available to state causes of action under New York

law. See Jang Ho Chi v. Beautri Realty Corp., 22 N.Y.S.3d 431, 432 (N.Y. App. Div.

2016); Kampuries v. Am. Honda Motor, 204 F. Supp. 3d 484, 492, n.8 (E.D.N.Y. 2016)

(collecting cases). Second, where tolling is applied in New York, the requirements are

the same as under Illinois law. See Ritchie II, 960 F.3d at 1054 (explaining that equitable

tolling under Illinois law may be appropriate where defendant actively misled plaintiff or

prevented plaintiff from asserting rights in an “extraordinary way”); Shared Commc’ns

Servs. of ESR, Inc. v. Goldman, Sachs & Co., 832 N.Y.S.2d 32, 33 (N.Y. App. Div. 2007)

(equitable tolling applies where plaintiff is prevented from timely filing an action due to



10
       The Eighth Circuit affirmed that District Court’s determination that Ritchie’s
claims accrued when the loans took place “between February and May 2008” and that the
Ritchie Entities knew or should have known that they were injured by wrongful conduct
“by the end of 2008.” Ritchie II, 960 F.3d at 1052.


                                             17
reasonable reliance by it on “deception, fraud or misrepresentation” by defendant or “in

some extraordinary way had been prevented” from timely filing). Thus, Ritchie’s

arguments in favor of tolling, which are the same as originally asserted, fail.

       Based on the above, Counts Four, Five, and Six are properly dismissed with

prejudice.

IV.    Failure to State a Claim

       Even though the above claims are properly dismissed for lack of standing and as

untimely, the Court briefly considers the merits of these claims below.

       A.     Choice of Law

       Because this case was originally filed in New York, New York’s choice-of-law

rules govern. In re Coudert Bros. LLP, 673 F.3d 180, 186 (2d Cir. 2012). Under New

York law, courts first determine whether there is an actual conflict between the laws of

the jurisdictions involved. Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 672 F.3d

155, 157 (2d Cir. 2012). Here, the potentially relevant jurisdictions are Illinois, New

York, and the Cayman Islands. Also under New York law, if the law of the jurisdictions

do not conflict, the Court may apply New York law. Id. at 157. JPMC asserts that, for

most of the claims, there is no conflict and, in any event, the claims fail regardless of

which jurisdiction’s law applies.

       Even if an actual conflict exists, under New York law, the court applies an

“interest analysis” to tort claims, under which the law of the jurisdiction having the

“greatest interest” applies. Id. at 157-58. This test identifies the jurisdiction with the

greatest interest in the litigation based on the occurrences and parties’ contacts within the


                                              18
jurisdiction, as they relate to the claims involved. Under this analysis, torts that regulate

conduct will generally be governed by the law of the jurisdiction where the tort occurred.

See Pension Comm. of Univ. of Montreal Pension Plan v. Bank of Am. Sec., L.L.C., 446

F. Supp. 2d 163, 192 (S.D.N.Y. 2006).

       The TAC contains allegations citing connections between the alleged “aiding and

abetting” conduct in both Illinois and New York. (See, e.g., TAC ¶¶ 131, 167-68, 204,

224, 240.) Therefore, Illinois or New York law governs these claims. With respect to

Ritchie’s negligence and breach of fiduciary duty claims, Illinois or New York are the

places that would have an alleged connection to the relationship between JPMC and

Ritchie. Finally, Ritchie’s fraudulent transfer and unjust enrichment claims are based on

the same facts—the alleged fraudulent transfer of a $6.5 million loan repayment and the

granting of security interests from Petters to JPMC—that occurred in New York. (See

TAC ¶¶ 223-24, 345.) Thus, those claims are governed by New York law.

       Ritchie does not technically concede that New York law applies, although Ritchie

cites to New York law throughout its opposition briefs. In addition, Ritchie does not

argue that Illinois or any other jurisdiction’s law applies. Because Defendants have

shown that the application of Illinois law would not change the outcome, the Court

applies New York law.

       B.     Aiding and Abetting

       In order to state a claim for these counts, Ritchie must allege: (1) the existence of

an underlying fraud; (2) knowledge of the fraud by the aider and abettor; and

(3) substantial assistance of the fraud on the part of the aider and abettor. See, e.g., In re


                                              19
Agape Litig., 681 F. Supp. 2d 352, 362 (E.D.N.Y. 2010), further proceedings, 773 F.

Supp. 2d 298 (E.D.N.Y. 2011); Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372,

442 (S.D.N.Y. 2010); McMahan v. Deutsche Bank AG, 938 F. Supp. 2d 795, 809 (N.D.

Ill. 2013) (same under Illinois law).

       The second element requires a showing that a defendant had “actual knowledge”

of the underlying violation that caused plaintiff harm. Rosner v. Bank of China, Civ.

No. 06-13562, 2008 WL 5416380, at *4-5 (S.D.N.Y. Dec. 18, 2008), aff’d, 349 Fed.

App’x 637 (2d Cir. 2009). To make this showing, a plaintiff must allege a strong

inference of actual knowledge or conscious avoidance; reckless disregard will not suffice.

See Kirschner v. Bennett, 648 F. Supp. 2d 525, 544 (S.D.N.Y.2009) (“To survive a

motion to dismiss, therefore, the [plaintiff] must allege facts giving rise to a ‘strong

inference’ of defendant’s actual knowledge of the underlying harm, or the conscious

avoidance of the same such that ‘it can almost be said that the defendant actually knew

because he or she suspected a fact and realized its probability, but refrained from

confirming it in order later to be able to deny knowledge.’”). Constructive knowledge,

which is knowledge that one using reasonable care or diligence would have, is not

enough to state a claim. Agape II, 773 F. Supp. 2d at 308. And to show the third element

of “substantial assistance,” a plaintiff must show that a defendant: (1) affirmatively

assisted, helped conceal, or “by virtue of failing to act when required to do so” enabled

the fraud to proceed; and (2) the defendant’s actions proximately caused the harm on

which the primary liability is predicated. See Ritchie v. GECC, 121 F. Supp. 3d at 338.




                                              20
              1.     JPMC

       In support of its aiding and abetting claims against JPMC, Ritchie argues that the

allegations in the TAC establish the underlying fraud by Petters, as well as actual

knowledge and substantial assistance by JPMC. In particular, Ritchie alleges that JPMC

knew that Richter had participated in recruiting Ritchie as a secured lender for Polaroid.

(TAC ¶ 226.) Further, Ritchie alleges that JPMC had actual knowledge of Petters’s

fraudulent activity, including actual knowledge that in March 2008, Ritchie was the

source of some funds used to pay JPMC, that Polaroid was insolvent, and that JPMC was

willfully blind towards Petters’s conduct. (TAC ¶¶ 50, 156-58, 226, 285-86, 295.)

Ritchie also submits that the TAC contains allegations of circumstantial knowledge of the

fraud through atypical banking practices. Ritchie alleges that JPMC consciously avoided

learning the truth of Petters’s fraud and had actual knowledge of specific conduct that

harmed Ritchie. Finally, Ritchie alleges that JPMC substantially assisted in the fraud by

actively extending credit to Petters and pressuring him to find a new lender to ensure that

JPMC would be repaid before the Ponzi scheme collapsed.

       The Court finds that Ritchie has failed to sufficiently allege an aiding and abetting

claim against JPMC. First, Ritchie’s allegations of actual knowledge fall short.

Allegations that JPMC was aware that Ritchie was the ultimate source of funds used to

repay loans and that Polaroid was in financial trouble are not enough to sufficiently plead

that JPMC had actual knowledge of Petters’s alleged fraudulent inducement of Ritchie.

Indeed, there are no specific allegations that JPMC had actual knowledge of wrongful

conduct that harmed Ritchie. This is an essential element of the claim. See, e.g.,


                                             21
Kirshner, 648 F. Supp. 2d at 544. Instead, Ritchie alleges more generally that JPMC had

knowledge relating to the financial condition of Polaroid and other Petters companies, or

knowledge of suspicious transactions. But knowledge of suspicious banking transactions

so as to suggest that something was amiss is not enough to plead actual knowledge of

fraud. See Rosner v. Bank of China, 349 Fed. App’x 637, 639 (2d Cir. 2009).

       Second, Ritchie’s allegations do not establish substantial assistance. To establish

“substantial assistance,” Ritchie must show that JPMC’s acts “proximately caused the

harm upon which the primary liability is predicated.” Ritchie v. GECC, 121 F. Supp. 3d

at 338. Here, Ritchie’s alleged injury is economic loss resulting from loans to Petters’s

companies that were not repaid. Ritchie alleges that JPMC’s actions allowed Petters’s

fraudulent activity to continue. This, however, is insufficient to show that Ritchie’s

injury was proximately caused by JPMC. See SPV Osus Ltd. v. UBS AG, 882 F.3d 333,

345-46 (2d Cir. 2018) (finding that the link between defendant’s actions (or inactions) in

“luring investors” into feeder funds that were in turn invested in a Ponzi scheme and the

harm alleged is too attenuated to constitute proximate cause); Ritchie v. GECC, 121 F.

Supp. 3d at 339.

       Ritchie also alleges that JPMC aided and abetted conversion. In particular, Ritchie

alleges that Petters fraudulently induced Ritchie to loan money in March 2008, that

JPMC had actual knowledge of Petters’s fraudulent activity, and that JPMC substantially

assisted the fraud by executing transfers, retaining the payment from Petters, and

extending Petters additional credit. Ritchie argues that its funds were transferred from

JPMC to Petters and then from Petters to JPMC. However, Ritchie has failed to plead


                                            22
that JPMC knew of Petters’s fraud against Ritchie or, more specifically, that JPMC knew

about the March 2008 loan or that Petters misrepresented his intended use of the loan

money. JPMC’s alleged knowledge of Petters’s fraudulent activity generally is not

enough to show actual knowledge of the specific conversion alleged. See, e.g.,

Kirschner, 648 F. Supp. 2d at 544-45. Here, the alleged provision of banking services

(wiring money from Ritchie’s account to a Petters account at Ritchie’s direction) is not

“substantial assistance.”

       For these reasons, dismissal of the aiding and abetting claims against JPMC is

warranted.

               2.    Richter

       For similar reasons, Ritchie’s aiding and abetting fraud claim against Richter fails.

Ritchie alleges that Richter had knowledge of Polaroid’s finances, but there is no

allegation that Richter had knowledge of either Petters’s or PCI’s fraud. The TAC fails

to raise a sufficiently strong inference of “actual knowledge” of the underlying fraud, let

alone the knowledge of fraud against Ritchie. In addition, Ritchie has failed to

sufficiently allege “substantial assistance” on the part for Richter. Therefore, Ritchie’s

aiding and abetting claim against Richter fails.

       C.     Negligence

       To state a claim for negligence, a plaintiff must establish: (1) a duty owed by the

defendant to the plaintiff; (2) a breach of the duty; and (3) injury proximately caused by

the breach. See Solomon ex rel. Solomon v. City of New York, 66 N.Y.2d 1026, 1027




                                             23
(1985); Anwar, 728 F. Supp. 2d at 416 (requiring plaintiff to plead a duty as a result of a

special relationship to state a claim for negligent misrepresentation).

              1.     JPMC

       Ritchie argues that JPMC failed to disclose or warn its customers that Petters and

his related entities were insolvent and engaged in a Ponzi scheme. (TAC ¶¶ 328-239.)

Ritchie further alleges that it and JPMC were in a “relationship far greater than merely a

bank and a depositor.” (Doc. No. 237.) For example, Ritchie alleges that the banking

relationship between Ritchie and JPMC dates back to 2002, includes over 70 accounts

with an excess of $300 million in deposits, and that Ritchie had relationships with JPMC

advisors that included “financial-advisory services.” (TAC ¶¶ 69, 70-75.)

       The Court finds that the allegations in the TAC fail to establish that JPMC owed

Ritchie a duty. Generally, a banking relationship does not establish a special (or

fiduciary) duty unless the bank assumes control and responsibility over the customer’s

assets or the customer places special trust in and becomes dependent on the bank. See,

e.g., Mfg. Hanover Tr. Co. v. Yanakas, 7 F.3d 310, 318 (2d Cir. 1993); ADT

Operations v. Chase Manhattan Bank, 662 N.Y.S.2d 190, 195-96 (1997) (“[T]he New

York courts have never adopted the notion that a mere debtor/creditor relationship

between a bank and a customer creates a fiduciary duty, and have imposed such a duty

only in extreme cases involving grossly unequal bargaining power or domination or

control of the customer by the bank.”). Ritchie has failed to plead circumstances that

would give rise to a special duty. Accordingly, Ritchie’s negligence claim fails.




                                             24
               2.    Richter

       As to its negligence claim against Richter, Ritchie argues that Richter was acting

as a consultant for Polaroid and that it had a sufficiently close relationship with Ritchie

that, along with the fact that Ritchie was loaning money to Petters-related entities, makes

it proper to impose a duty on Richter.

       The Court disagrees. Here, Richter was hired by Polaroid as a financial consultant

tasked with reviewing the creditworthiness of Polaroid in connection with Polaroid’s

contractual obligations to JPMC. The facts do not show that Richter was providing

accounting services to any Petters-related entity. Richter was not hired by and never

communicated with Ritchie. In fact, there is no allegation that Ritchie even knew of

Richter before the allegedly misleading materials were sent to Ritchie. There is also no

allegation that Richter was a recipient or copied on the email containing those materials.

Even assuming that Richter was acting as an accountant, as a non-client, third-party,

Ritchie would have to show that the “primary intent” or “particular purpose” of Richter’s

work was to benefit Ritchie. See, e.g., Credit Alliance Corp. v. Arthur Anderson & Co.,

483 N.E.2d 110, 118 (N.Y. App. Div. 1985). Ritchie alleges no facts to support such a

showing.

       Because Ritchie cannot show that Richter owed it a duty, Ritchie’s negligence

claim fails.




                                             25
       D.     Breach of Fiduciary Duty (JPMC only)

       Ritchie’s claim against JPMC for a breach of fiduciary duty is premised on the

same purported duty owed by JPMC and, therefore, fails for the same reason as its

negligence claim.

       E.     Fraudulent Transfer

       In Counts Seven and Eight, Ritchie asserts claims, respectively, for constructive

and knowing fraudulent conveyance, based on Petters’s transfer of $6.5 million in March

2008 to repay a PGW credit line and a security interest in Petters’s bank account to

guarantee the PGW loan. (TAC ¶¶ 223, 349.)

       To state a claim for constructive fraudulent transfer under New York law, a

plaintiff must show: “(1) a conveyance (2) without fair consideration, (3) by a person

who is insolvent or who becomes insolvent as a consequence of the transfer.” Lippe v.

Bairnco Corp., 249 F. Supp. 2d 357, 376 (S.D.N.Y. 2003). A plaintiff can show a lack of

fair consideration by alleging that the consideration paid was “disproportionately small as

compared to the value of the property” or that the transferee did not act in good faith in

receiving the property. Id. at 376-77. Good faith receipt of property exists where the

transferee acted “without either actual or constructive knowledge of any fraudulent

scheme.” HBE Leasing Corp. v. Frank, 48 F.3d 623, 636 (2d Cir. 1995). In addition,

knowing fraudulent conveyance requires a showing that the defendant made a

conveyance “with actual intent . . . to hinder, delay, or defraud either present or future

creditors.” Lippe, 249 F. Supp. 2d at 374 (emphasis in original).




                                             26
       Here, Ritchie fails to state a claim for constructive or knowing fraudulent transfer.

First, Ritchie has not pleaded that any transfer lacks “reasonably equivalent value”

because the transfers repaid or guaranteed an existing debt. Ritchie instead argues that

JPMC knew or should have known of Petters’s fraud to further Petters’s scheme and

therefore lacked “good faith.” However, as explained above, Ritchie has not sufficiently

alleged facts to show that JPMC knew about Petters’s fraud against Ritchie specifically

or that the $6.5 million transferred to JPMC was fraudulently obtained. Indeed, the

transfers were to repay and secure legitimate lines of credit that JPMC had issued to

PGW. The TAC does not sufficiently allege a lack of good faith or that JPMC was

motivated by an intent to defraud creditors in furtherance of Petters’s fraudulent scheme.

Therefore, both claims of fraudulent transfer fail.

       F.       Unjust Enrichment

       To state a claim for unjust enrichment, Ritchie must allege that a defendant was

enriched, at Ritchie’s expense, and that it is against equity and good conscience to permit

the defendant to retain what Ritchie seeks to recover. This claim seeks redress for the

same injury allegedly caused by JPMC’s fraudulent transfer. However, an unjust

enrichment claim is not available where it simply duplicates a conventional tort claim.

See Corsello v. Verizon N.Y., 18 N.Y.3d 777, 779 (N.Y. Ct. App. 2012). For this reason,

Ritchie’s unjust enrichment claim is properly dismissed. Even so, the Court notes that

Ritchie failed to sufficiently plead an unjust enrichment claim for reasons similar to those

stated above.




                                             27
 V.    Claims against JPME11

       Ritchie asserts the same claims against JPME as it has asserted against JPMC.

(TAC ¶ 39 (collectively referring to JPMC and JPME as “JPMorgan”).)

       In Ritchie I, the Court concluded that it lacked personal jurisdiction over JPME.

Ritchie I, 2017 WL 6403096, at *6. The Eighth Circuit found “no error in the district

court’s personal jurisdiction analysis.” Ritchie II, 960 F.3d at 1055. Even so, the Eighth

Circuit reversed and remanded to allow the Court to consider whether jurisdictional

discovery is appropriate. Id.

       The Court concludes that there is no need for jurisdictional discovery, as such

discovery would be unnecessary. First, the Court finds that the claims against JPME are

time-barred. As explained above, the Eighth Circuit found that Ritchie’s claims accrued

between February and May 2008, and that the Ritchie Entities knew or should have

known that they were injured by wrongful conduct by the end of 2008. Ritchie II, 960

F.3d at 1052. Plaintiffs, however, did not name JPME until February 2015. Thus, even if

a six-year statute of limitations applied, the claims against JPME would be untimely.

Second, even if the claims were timely, they would fail, at a minimum, for the reasons

stated above with respect to JPMC.12 And to the extent that Ritchie takes issue with




11
       JPME argues that the claims against it are also subject to dismissal because
Plaintiffs fail to state a claim against JPME and, independently, for the reasons submitted
by JPMC. (Doc. No. 228 at 3.)
12
      The TAC contains minimal allegations that are aimed specifically at JPME’s
conduct.


                                            28
particularized conduct on the part of JPME to support a claim, it has not sufficiently

pleaded such conduct.

        Finally, the Court notes that Ritchie has not identified any allegations specifically

against JPMC & Co., a holding company and ultimate parent of JPMC Bank. (Opp. to

JPME at 14-15.) Accordingly, any claims asserted against JPMC & Co. are properly

dismissed.

                                          ORDER

        Based on the files, record, and proceedings herein, IT IS HEREBY ORDERED

that:

        1.     JPMC’s Motion to Dismiss (Doc. No. [221]) is GRANTED.

        2.     Richter’s Renewed Motion to Dismiss (Doc. No. [231]) is GRANTED.

        3.     JPME’s Motion to Dismiss (Doc. No. [226]) is GRANTED.

        4.     Plaintiffs’ Third Amended Complaint (Doc. No. [214]) is DISMISSED

WITH PREJUDICE.

        LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 30, 2021                        s/Donovan W. Frank
                                            DONOVAN W. FRANK
                                            United States District Judge




                                              29
